Citation Nr: 1035500	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  98-17 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a rating decision in which the RO denied service connection for 
asthma.  In October 2000, the Veteran testified during a Travel 
Board hearing before a Veterans Law Judge (VLJ).

In January 2001 and October 2004, the Board remanded the claim 
for additional development.  In May 2006, the Board denied 
service connection for asthma.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2008 Order, the Court granted a Joint Motion, vacating the May 
2006 decision, and remanding the matter for further proceedings 
consistent with the instructions in the Joint Motion.

In July 2009, the Veteran was notified that the VLJ who conducted 
the initial hearing had retired.  She availed herself of her 
right to another hearing, which was held by the undersigned in 
April 2010.  Transcripts of both hearings have been associated 
with the claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Service treatment records show that the Veteran was diagnosed 
with an upper respiratory infection and bronchitis while on 
active duty.  Post-service treatment records show that she has 
been diagnosed with and treated for asthma, at times severe.  

In a January 1997 VA examination, she reported an onset of asthma 
11 years previously, several years after service separation.  She 
asserts that the in-service upper respiratory infection and 
bronchitis were early manifestations of asthma.  To date, no 
medical provider has rendered such an opinion.

In this case, there is insufficient competent medical evidence of 
record to make a determination whether the Veteran's asthma is 
related to service.  Therefore, given the evidence of record 
indicating that her claimed asthma may be associated service, an 
examination and medical opinion are required to determine the 
nature and etiology of her current asthma. 

Moreover, the Board notes that in January 2003, the Veteran 
submitted various authorizations for release of information, VA 
Form 21-4142, for treating physicians, including Dr. A. Lubitz., 
Dr. I. Rothman., Dr. Hull, Dr. Desai, and the Hempstead General 
Hospital.  

A review of the file shows that records form Dr. Rothman and Dr. 
Hull have been associated with the claim file; however, there is 
no evidence that the RO attempted to obtain records from the 
other physicians for which VA Forms 21-4142 were submitted in 
January 2003.  These records must be obtained.

Finally, the Board notes that at the Travel Board hearing, the 
Veteran testified she had been treated by Dr. Schulster and Dr. 
Venkat.  A review of the claim file shows these records have not 
been obtained.  The RO should attempt to obtain these records and 
associate them with the claim file.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA outpatient clinic in Sewell, 
New Jersey, for the period from 2007 to 
the present.  Any negative search result 
should be noted in the record.

2.  After obtaining the appropriate 
release form from the Veteran, obtain 
records from the private physicians whose 
records are not associated with the claims 
file, including Dr. Desai, Dr. Lubitz, and 
Dr. Venkat.  Any negative replies should 
be noted in the record.

3.  Schedule the Veteran for an 
examination to determine the nature and 
etiology of asthma.  The examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not (a 
50 percent probability or higher) that 
asthma is related to service, including 
whether the in-service upper respiratory 
infection and bronchitis were, in fact, 
early manifestations of the currently-
diagnosed asthma.

The claims folder should be provided to 
and reviewed by the examiner in 
conjunction with the examination.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

4.  The RO should then readjudicate the 
claim on appeal. If the benefit sought is 
not granted, the Veteran and her attorney 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

